 Case 12-47555         Doc 101      Filed 11/02/18 Entered 11/02/18 09:22:39             Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12-47555
         CHARLES R SMITH JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/03/2012, and was converted to chapter 13 on 12/03/2012.

         2) The plan was confirmed on 03/12/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/10/2013, 09/10/2013, 11/20/2013, 08/26/2015, 01/26/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/24/2018.

         6) Number of months from filing to last payment: 66.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,905.00.

         10) Amount of unsecured claims discharged without payment: $68,293.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 12-47555       Doc 101        Filed 11/02/18 Entered 11/02/18 09:22:39                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $15,731.00
       Less amount refunded to debtor                            $402.24

NET RECEIPTS:                                                                                   $15,328.76


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $686.92
    Other                                                                   $355.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,541.92

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
47TH KING DRIVE CURRENCY EXCH    Unsecured      3,384.00            NA              NA            0.00       0.00
AARONS SALES & LEASE             Unsecured      2,406.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured            NA         280.81          280.81          28.08       0.00
CHARTER ONE BANK CHECKING AC     Unsecured         347.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,544.00       2,550.00        2,550.00        255.00        0.00
COMED RESIDENTIAL                Unsecured         674.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured     11,412.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA         200.00          200.00        200.00        0.00
INTERNAL REVENUE SERVICE         Secured              NA       5,075.00        5,075.00      5,075.00     382.36
INTERNAL REVENUE SERVICE         Unsecured     18,265.00     13,426.10        13,426.10      1,342.61        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured     25,883.00     20,804.15        20,804.15      2,080.42        0.00
JOSEPH MACALUSO                  Unsecured      1,545.00            NA              NA            0.00       0.00
KT COMMUNICATIONS INC            Unsecured         176.87           NA              NA            0.00       0.00
MCGRTAH CLINIC                   Unsecured         755.00           NA              NA            0.00       0.00
MCGRTAH CLINIC                   Unsecured         755.00           NA              NA            0.00       0.00
PREMIER BANK CARD                Unsecured            NA         493.88          493.88          49.39       0.00
PRONGER SMITH CLINIC             Unsecured         300.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      6,730.00       6,353.00        6,353.00        635.30        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         357.40          357.40          35.74       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         235.54          235.54          23.55       0.00
UNITED RECOVERY SERVICE          Unsecured         123.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured            NA       6,793.93        6,793.93        679.39        0.00
VILLAGE OF CALUMET PARK          Unsecured         250.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
 Case 12-47555         Doc 101      Filed 11/02/18 Entered 11/02/18 09:22:39                 Desc Main
                                      Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $5,075.00          $5,075.00           $382.36
 TOTAL SECURED:                                           $5,075.00          $5,075.00           $382.36

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $200.00            $200.00              $0.00
 TOTAL PRIORITY:                                            $200.00            $200.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $51,294.81          $5,129.48              $0.00


Disbursements:

         Expenses of Administration                             $4,541.92
         Disbursements to Creditors                            $10,786.84

TOTAL DISBURSEMENTS :                                                                      $15,328.76


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
